Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 15, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  158973
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                     SC: 158973                         Elizabeth T. Clement
  In re MERRIMAN, Minors.                                            COA: 344114                        Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     Hillsdale CC Family Division:
                                                                     16-000479-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the January 3, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 15, 2019
           s0212
                                                                                Clerk